       Case 1:20-cv-00596-MHC Document 27 Filed 07/29/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


ABBY MARTIN,
Los Angeles, California,

       Plaintiff,

v.
                                          CIVIL ACTION FILE
STEVE WRIGLEY, Chancellor for
the Board of Regents of the               NO. 1:20-CV-596-MHC
University System of Georgia, in his
Official Capacity; KYLE
MARRERO, President of Georgia
Southern University, in his Official
Capacity; BONNIE OVERSTREET,
Conference Services Manager for
Georgia Southern University, in her
Individual Capacity; MICHEL
BLITCH, Conference Services
Coordinator for Georgia Southern
University, in her Individual
Capacity; and SANDRA LENSCH,
Conference Services Specialist for
Georgia Southern University, in her
Individual Capacity,

       Defendants.


                                   ORDER

      This case comes before the Court on Defendants’ Motion to Dismiss

[Doc. 16].
        Case 1:20-cv-00596-MHC Document 27 Filed 07/29/20 Page 2 of 2




      On July 16, 2020, Defendants Steve Wrigley and Kyle Marrero moved to

dismiss the Complaint [Doc. 1]. See Mot. to Dismiss. On July 28, 2020, Plaintiff

filed her First Amended Complaint [Doc. 26]. “[A]n amended complaint

supersedes the original complaint.” See Gross v. White, 340 F. App’x 527, 534

(11th Cir. 2009) (quoting Fritz v. Standard Sec. Life Ins. Co. of N.Y., 676 F.2d

1356, 1358 (11th Cir. 1982)). Moreover, the filing of an amended complaint

renders an earlier-filed motion to dismiss moot. See Gulf Coast Recycling, Inc. v.

Johnson Controls, Inc., No. 8:07-CV-2143-T-30TBM, 2008 WL 434880, at *1

(M.D. Fla. Feb. 14, 2008) (“The filing of the amended complaint renders

Defendants’ earlier filed Motion to Dismiss moot.”).

      Accordingly, Defendants’ Motion to Dismiss [Doc. 16] is DENIED AS

MOOT.

      IT IS SO ORDERED this 29th day of July 2020.



                                       ____________________________________
                                       MARK H. COHEN
                                       United States District Judge




                                         2
